Citation Nr: 1743132	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability manifested by chest pains.

3.  Entitlement to service connection for pseudofolliculitis barbae. 

4.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for sleep apnea, and, if so, whether service connection is warranted. 
 

ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.  He also had subsequent service with the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initiated appeals of claims for entitlement to service connection for migraine headaches and a back condition, these appeals are still in active appellate process at the RO level and have not yet been certified to the Board.  They will be the subject of a later Board decision, as necessary.  

The issues of entitlement to a higher rating for PTSD, as well as the claims for service connection for chest pains, pseudofolliculitis barbae and sleep apnea are      all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for sleep apnea was last denied in       a January 2009 decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final January 2009 denial is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for sleep apnea.



CONCLUSIONS OF LAW

1.  The January 2009 decision that denied the Veteran's claim for entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the final December 2009 denial is new and material; the criteria to reopen the claim for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156 (a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for sleep apnea was originally denied in a January 2009 rating decision on the bases that there was no evidence of the disability in service or during the claim period beyond the Veteran's self-report, and no evidence of a nexus between service and a current disability.  Although the Veteran was notified     of this rating decision and his appellate rights in a January 2009 letter, he did not appeal.  Additionally, new and material evidence regarding this claim was not received within the appeal period.  As such, the January 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

Evidence received since the last final denied of the claim for service connection    for sleep apnea in January 2009 includes a VA treatment report showing he was diagnosed with sleep apnea in November 2010.  Such evidence is presumed credible for the purposes of reopening the claim and relates to the basis of the      prior denial.  Thus, such evidence is new and material and the claim for service connection for sleep apnea is reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.


REMAND

Regrettably, additional development is required before the Board may adjudicate the Veteran's appealed claims.  

With respect to the claim for an increased rating for PTSD, the Board notes the Veteran was last examined in 2011 and on his October 2013 VA Form 9 he reported  worsening of his PTSD.  Thus, a new VA PTSD examination is warranted.  

Concerning the claim for service connection for chest pains, an August 8, 2010 emergency triage evaluation associated with the Veteran's Reserves records    reflects that the Veteran was then seen for left chest pain while running that day, with pain increased with deep inspiration.  Upon treatment examination bronchiole constriction secondary to exercise was suspected.  Pleuritic chest pain was assessed.  Chest x-rays and a CT angiography revealed no acute findings other than a nodule on the thyroid gland.  An ECG showed a normal sinus rhythm.  A follow-up on August 23, 2010 noted that the Veteran had not had any chest symptoms since the episode on August 8.  

In May 2011 the Veteran was seen at Langley AFB Hospital for complaint of left chest pain radiating to the left upper quadrant, exacerbated by breathing, as well as weakness.  The chest pain was noted to have occurred during a fitness test run.  A medical history was noted of bronchiospasm and sleep apnea.  The chest pain had subsided by the time he was evaluated.  This was noted to be a recurrence of the prior episode during the prior fitness test in August 2010.  The examiner prescribed no running until evaluated further by primary care, with instructions to return to the ER if he had further chest pain.  

October 2010 and October 2012 line of duty determinations for the August 8, 2010 incident inform that it occurred while the Veteran was taking part in a fitness test as an Air National Guard member at Langley Air Force Base, when he fell out due to chest pain, and following intake evaluation the discharge diagnosis was chest pain.  Permanent disability, hospitalization, continued medication, or incapacitation was judged to be unlikely.

On remand, verification of the type of training in August 2010 and May 2011 should be accomplish, to determine whether the training was active duty for training (ACDUTRA) versus inactive duty for training (INACDUTRA). A VA examination is also warranted. 

With respect to the claim for service connection for sleep apnea, although this condition is listed as a diagnosis in some medical records, it is unclear whether a sleep study has been conducted.  One was apparently scheduled in 2010 but the results do not appear to be of record.  In a November 2011 reserve record, it was noted the Veteran was concerned about sleep apnea but had not been formally diagnosed.  In a 2013 treatment note, it was indicated that a sleep study was pending.  On remand, the Veteran should be asked to identify the date and place     of any sleep studies he has undergone.  

Concerning the claim for service connection for pseudofolliculitis barbae, in service in August 2002 the Veteran was seen for pseudofolliculitis barbae, when he was noted to have approximately 20 papules and 10 entrapped hairs.  He was seen again in November 2002 for shaving bumps and ingrown hairs of three months' duration, and was diagnosed with pseudofolliculitis barbae, with a limited shaving profile assigned.  In his August 2010 claim, the Veteran reported that he was required to shave in service and then developed pseudofolliculitis barbae.  The condition was noted upon an August 2010 polytrauma examination as requiring care involving limited close shaving.  A VA examination is warranted to address the condition.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request through official sources the Veteran's service personal records, to include from his National Guard service  and attempt to verify whether his training in August 2010 and May 2011 were ACDUTRA versus INACDUTRA. All efforts to obtain such evidence     should be recorded in the claims file.  If the records cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to provide the names and addresses       of all medical care providers, both VA and private, who have recently treated him for PTSD, pseudofolliculitis barbae, chest pain, and sleep apnea, and where he had a sleep study conducted.  After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records should also          be obtained. If any requested records are unavailable,         the Veteran should be notified of such. 

3.  Schedule the Veteran for a VA mental disorders examination to assess the current severity of the Veteran's service-connected PTSD.  The claims folder should be reviewed by the VA examiner.  All testing deemed necessary should be conducted and the results reported.  All symptomatology associated with the Veteran's PTSD should be reported.

4.  Schedule the Veteran for VA heart examinations         to address his claim for service connection chest pain.      All indicated tests should be conducted and the results reported.  The claims file should be reviewed by the VA examiner.  The examiner should consider the emergency evaluation he underwent in service in August 2010 following left chest pains experienced during fitness testing, and the medical evaluation he underwent in service in May 2011 also for left chest pain experienced during fitness testing. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether there is a diagnosed disability to account for the Veteran's chest pain. If there is no diagnosis to account for the Veteran's chest pain, the examiner should indicate whether the Veteran's has a chronic disability manifested by chest pain that constitutes an undiagnosed illness associated with the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the conclusions reached. 

5.  Schedule the Veteran for a VA dermatology examination to address the Veteran's claim for service connection for pseudofolliculitis barbae. The claims file should be reviewed by the VA examiner.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran currently suffers from pseudofolliculitis barbae or has residuals thereof.  The examiner should then provide an opinion whether it is at least as likely as not (50 percent probability or more) that any pseudofolliculitis barbae or residuals of pseudofolliculitis barbae present during the claim period are related to the pseudofolliculitis barbae   that was present in service as noted in August 2002 and November 2002.  The examiner should explain why or why not.

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal. If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


